DETAILED ACTION
Claims 1-3, 5-20 are pending in the Instant Application.
Claims 1-3, 5, 8-13 and 16-20 are rejected (Final Rejection). 
Claims 6, 7, 14 and 15 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




Claims 12 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amendments to claims 9 and 16 include the limitations to claims 12 and 19 respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 3, 5, 8, 9, 11-13, 16, are 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini et al. (“Franceschini”), United States Patent Application Publication No. 2016/0012054, in view of Chung et al. (“Chung”), United States Patent Application Publication No. 2003/0217335.

As per claim 1, Franceschini discloses a computer-implemented query-focused faceted structure generation method for generating a query-focused faceted structure from a taxonomy for searching a document collection, the method comprising: 
ingesting a document corpus ([0045] wherein documents are described as being ingested and processed); 
generating a vector space representation of a query and instances from a taxonomy of the document corpus ([0110] wherein a query is described and [0112] wherein one vector space is a vector space with N dimensions), the taxonomy being loaded and including a graph of a type and instance nodes where the instance nodes have a  ([0112]] wherein the taxonomy is loaded into a concept graph, wherein the nodes in the graph are related i.e. having a graph of a particular type); and 
producing a dynamic structure of a relevant category and facet using a two-vector space representation from the generated vector space representation ([0112] wherein the second vector space is a vector space with a concept graph with N concepts (facet categories)), but does not disclose including pre-processing that filters parts of speech. However, Chung teaches including pre-processing that filters parts of speech ([0095] wherein the documents in the corpus are broken into parts of speech and are filtered based on that, such as by filtering the nouns). Both Franceschini and Chung describe processing of text. One could use the pre-preprocessing from Chung with the generating of a vector space with the production of a dynamic structure in Franceschini to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of creating a two-vector space representation as in Franceschini with the preprocessing of text by filtering by parts of speech in Chung in order to more easily digest the documents and analyze the documents. 

As per claim 3, note the rejection of claim 1 where Franceschini, and Chung are combined. The combination teaches the method of claim 1. Franceschini further discloses wherein the ingesting ingests the document corpus by: 
extracting the terminology that includes noun words and phrases from the document corpus to: 
([0053] and [0057] models are trained by ingesting documents and determining phrases via phrase length (sequences of words) for a concept model); and 
train a topic model that generates a second phrase embedding of the terminology in the document corpus ([0053] and [0057] wherein a first and second phrase are described i.e. the process is repeated as described).  

As per claim 5, note the rejection of claim 1 where Franceschini, and Chung are combined. The combination teaches the method of claim 3. Franceschini further discloses wherein the generating generates a vector for a user query as a weighted combination of the vector for each query token in the topic model as a query vector, and wherein the generating generates a list of the vectors for instances from the taxonomy in the topic model ([0184] wherein scoring is performed based on the vector of the user query and weighted topic/concept, wherein the list is described).  

As per claim 8, note the rejection of claim 1 where Franceschini, and Chung are combined. The combination teaches the method of claim 1. Franceschini further discloses claim 1 embodied in a cloud-computing environment ([0264]-[0265] wherein an internet (cloud) system is proposed on a remote network).  

As per claim 9, Claim 9 is a product that stores instructions to perform the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 11, Claim 11 is a product that stores instructions to perform the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 12, note the rejection of claim 9 where Franceschini, and Chung are combined. The combination teaches computer program product of claim 9. Franceschini further discloses wherein the taxonomy is loaded and includes a graph of type and instance nodes where instances have a consistent relationship to type ([0112]] wherein the taxonomy is loaded into a concept graph, wherein the nodes in the graph are related i.e. having a graph of a particular type).

As per claim 13, Claim 13 is a product that stores instructions to perform the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 16, Franceschini discloses a query-focused faceted structure generation system for generating a query-focused faceted structure from a taxonomy for searching a document collection, the system comprising: 
a processor ([0258]); and 
a memory([0258]), the memory storing instructions to cause the processor to perform the method of claim 1, and is rejected for the same rationale and reasoning as claim 1. 

As per claim 18, claim 18 is a system that performs the method of claim 3 and is rejected for the same rationale and reasoning.

As per claim 19, claim 19 is a system that is the product of claim 12 and is rejected for the same rationale and reasoning.

As per claim 20, claim 20 is a system that performs the method of claim 8 and is rejected for the same rationale and reasoning.







Claims 2, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini in view of Chung in further view of Lindh et al. (“Lindh”), United States Patent Application Publication No. 2005/0149494.

As per claim 2, note the rejection of claim 1 where Franceschini, and Chung are combined. The combination teaches the method of claim 1, but does not disclose returning the dynamic structure as a data file to a user.  However, Lindh teaches returning the dynamic structure as a data file to a user ([0070]).
Both Franceschini and Lindh both use concept graphs to assist in querying. One could return the structure to the user as a file as in Lindh, with the data structure in Franceschini to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of creating a two-vector space representation as in Franceschini with the returning the structure to the user in Lindh in order to allow the user to navigate through the concepts in a visual method that includes the relationship between concepts.  



As per claim 17, Claim 17 is a system that performs the method of claim 2 and is rejected for the same rationale and reasoning. 







Allowable Subject Matter
Claims 6, 7, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 28 February 2021 have been fully considered but they are not persuasive. 
The newly added claim language to independent claims 1, 9 and 16 were previously presented in the rejection of claims 4, 12 and 19 and were described as being disclosed by the Franceschini reference. The Franceschini reference describes “the taxonomy being loaded and including a graph of a type and instance nodes where the instance nodes have a consistent relationship to the type” in [0112] wherein a concept graph defines a space of concepts and their relations. The concepts in the concept graph are used in the query as described in [0110]. They have a consistent relationship to the type since they are all related. Applicant does not specifically argue in REMARKS from 28 February 2021, that the Franceschini reference does not teach . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158